DETAILED ACTION
 	This Office Action corresponds to the filing of application on 09/12/2019 in which Claims 1-14 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed on 09/12/2019 are accepted by the examiner.
Priority
 	The application is filed on 09/12/2019 and claims foreign priority of KR10-2018-0109019 filed on 09/12/2018.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	 
Amendment to the Claims

2.	CLAIMS:
	Please amend the claims below as follows:
 14.	(Currently Amended)	A computer program product to correct one of a plurality of missing values in a basic data set arranged in a plurality of rows and columns, stored in a non-transitory computer-readable recording medium, the computer program executing: 
 	 	a data extraction step of extracting integrity data, which includes a set of rows of the 20basic data set that do not include any of the missing values, from the basic data set; 
 		selecting a first label data, that includes data of a column of the integrity data that corresponds to the one missing value, from the integrity data; 
 		selecting a first feature data, that includes at least one column of the integrity data that is for correcting the one missing value, from the integrity data;  
 		25a first prediction model configuration step of configuring a first prediction model for predicting the one missing value; 
 		a first correction step of generating corrected data having the one missing value corrected with a first predicted value by inputting data of a row of the basic data 5corresponding to the one missing value into the first prediction model; 
 		a second prediction model configuration step of determining a second prediction model for correcting the first predicted value based on the corrected data; and 
 		correcting the first predicted value with a second predicted value by using the second prediction model.

Allowable Subject Matter
3.	  Claims 1 -14 are allowed over prior art of record.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 13, and 14 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Yoshikawa et al. (US 20190301963 A1, cited in PTO-892) discloses  a method is described for improving pipe data relating to networks of underground pipes for carrying a fluid to consumers. According to some embodiments, the pipes can be used for carrying other types of fluid such as: waste water, recycled water, brackish water, storm water, sea water, drinking water, steam, compressed air, oil and natural gas. The method includes: receiving a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes; identifying one or more pipes in at least on of said networks for which one or more pipe attributes is missing or incorrect; automatically generating imputed data for the one or more pipe attributes resulting in an improved set of pipe data; and managing one or more aspects of one or more of said networks of underground pipes based on the improved set of pipe data (Yoshikawa, Paragraph 0014).
  	Further, Yoshikawa et al. discloses that the imputed data is automatically generated based on a geolocation transfer process that uses one or more sources such as GPS, address, and/or geocode. The set of pipe data can include pipe break data with locations for pipe breaks but not specific pipe sections for the breaks. The geolocation transfer process can assign pipe sections to at least some of said pipe breaks that are not the closest pipe sections to the respective locations for the pipe breaks. According to some embodiments, the imputed data can include using parcel data for relating geographic positions to some of the pipe section (Yoshikawa, Paragraph 0015).
 	Copper (US 20190340533 A1, cited in PTO-892) discloses improved systems and methods for preparing data for use in training a primary machine learning algorithm so that it achieves better performance after training with corrected historical data and when subsequently placed into service for processing new data that includes invalid values. Supervised machine learning is based on an assumption that one or more outputs of interest in a collection of historical data have a causal relationship with a plurality of historical data values associated with each of the plural instances of the historical output values (Copper, Paragraph 0033)
 	Furthermore, Copper discloses that unsupervised machine learning discovers and identifies associations that represent clusters of interest in the plurality of data values in an historical dataset. In one aspect the present invention improves known systems and methods for replacing instances of missing or invalid data in historical data to improve the accuracy and utility of a primary machine learning algorithm developed using supervised machine learning to predict or classify a phenomenon of interest, or a primary machine learning algorithm developed using unsupervised learning to identify clusters of interest, when the primary algorithm is applied to new data (Copper, Paragraph 0034).
 	Adjaoute (US 20160078367 A1, cited in PTO-892) discloses an artificial intelligence and machine-learning service that is delivered on-demand to user-service consumers, their clients, and other users through network servers. The methods are typically implemented with special algorithms executed by computer apparatus and delivered to non-transitory storage mediums to the providers and user-service consumers who then sell or use the service themselves. Users in occasional or even regular need of artificial intelligence and machine learning Prediction Technologies can get the essential data-science services required on the Cloud from an appropriate provider, instead of installing specialized hardware and maintaining their own software. Users are thereby freed from needing to operate and manage complex software and hardware. The intermediaries manage user access to their particular applications, including quality, security, availability, and performance (Adjaoute, Paragraph 0043-0044).
 	Although, the cited references above are from same or similar fields of endeavor  however, the Applicant’s invention is directed towards a method for correcting missing values in data are provided. A method of correcting missing values in basic data according to an embodiment includes a data extraction step, a prediction model configuration step, a first correction step, and a second correction step. The method corrects missing values in data by repeating the steps of generating a prediction model for correcting the missing value and correcting the missing value with the use of the prediction model.
The subject matters of the independent claims 1, 13, and 14 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “prediction model configuration step of configuring a first prediction model, for predicting the at least one missing value, using the first label data and the first feature data; a first correction step of generating corrected data that includes a first predicted value in place of the at least one missing value, the first predicted value obtained by inputting data, except for the at least one missing value, of a row of the basic data corresponding to the isat least one missing value, into the first prediction model; and a second correction step of producing a second predicted value by correcting the first predicted value by determining a second prediction model....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 13 and 14 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 13 and 14 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498